DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2006/0093242 to Anzini et al.
Regarding claim 1, Anzini et al. discloses a resealable bag having a pair of walls (4a, 4b), each defining a side of the bag (Fig. 6), the walls being joined to one another to define a pair of spaced apart side edges of the bag between which side edges the walls each extend (paragraph [0016]); a bottom from which the walls extend and an upper edge to which the walls extend (paragraph [0016]); and for each of the walls and operatively secured thereto, proximal to and spaced from the upper edge, a component (8a, 8b), the components mating with one another to define a recloseable press-to-seal fastener (Fig. 6).  Each component (8a, 8b) has a pair of hooks (44, 46; 50, 52) and a barrier (42; 48); one of the components (8b) being arranged such that the barrier lies between the hooks and the upper edge and such that the hooks open towards the upper edge; the other of the components (8a) being arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge; the hooks and barriers being shaped and dimensioned such that, when the components are mated, to occlude the bag: the spaces between the hooks and the barrier of the one component are substantially occupied by the hooks of the other component (Fig. 8; paragraphs [0049], [0050], and [0057]); and the spaces between the hooks and the barrier of the other component and substantially occupied by the hooks of the one component (Fig. 8; paragraphs [0049], [0050], and [0057]); one of the components (8b) being operatively connected to the bag by a flexible flange (30) and operatively disconnected from the bag by a flexible flange (32) to allow for hinged movement of the one of the components relative to the bag (Figs. 6 and 7), the other of the components (8a) being restrained against hinged movement (Figs. 6 and 7); and the components being shaped and dimensioned such that, when the components are mated, to occlude the bag, a majority of the components are positioned between the disconnected flange (32) and the upper edge (Figs. 6 and 7).
Regarding claim 2, Anzini et al., as discussed above, meets the structure implied by the functional recitation “wherein the bag is adapted such that, when the bag is occluded by the closure, application of force to the interiors of the walls, at said position between the fastener and the bottom and adjacent the fastener, requires portions of the wall to be doubled up.”
Regarding claim 3, Anzini et al. discloses material forming the walls of the bag comprises a blended extrusion layer of polyethylene sandwiched between a nylon layer and a layer of polyethylene sheeting (paragraph [0034]), nylon, polyester, polyvinyl dichloride, or ethylene vinyl alcohol (paragraph [0038]), which meets the recitation “wherein the walls are constructed of material that is relatively stretch-resistant” and the Anzini et al. bag, as discussed above, formed from the aforementioned materials meets the structure implied by the functional recitation “the bag is constructed such that said portions of the wall cannot be doubled up as aforesaid without substantial stretching of the bag.”
Regarding claim 4, Anzini et al. discloses for each wall of the bag, a strip (defined by flanges 24, 26, 30, 32 and bases 29, 35 of zipper 8), the strip extending between the side edges of the bag and having a pair of edges (Figs. 6 and 7), each edge extending between the side edges of the bag and being secured to the wall at least at side seals (14; Figs. 5 and 9-12).
Regarding claim 5, each component is secured to the wall for which it is provided by attachment to the strip provided for each wall (Figs. 6 and 7).
Regarding claim 15, Anzini et al. discloses the component is disposed in offset relation between the edges of the strip such that it is further from the edge of the strip that is nearest to the bottom of the bag (Figs. 6 and 7).
Regarding claim 16, Anzini et al. discloses the strip is distinct and separable from the side of the bag to which it is attached (along bases 29 and 35).
Regarding claim 17, Anzini et al. discloses the other of the components (8a) arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge is the one of the components one of the components operatively connected to the bag by a flexible flange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,812,074 to Ausnit et al. and U.S. Patent No. 4,878,763 to Ausnit.
Regarding claim 1, Ausnit et al. discloses the claimed invention, especially one component (75) arranged such that hooks lie between a barrier and an upper edge and the other component (77) being restrained against hinged movement (Fig. 9).  However, Ausnit et al. does not disclose the one component (75) being operatively connected to the bag by a flexible flange such that a majority of the components are positioned between the flange and the upper edge.  Ausnit teaches that it is known in the art to operatively connect one component (18) arranged such that hooks lie between a barrier and an upper edge with a flange (24) to an analogous bag such that a majority of the components are positioned between the flange and an upper edge of the analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operatively connect the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit, in order to allow for hinged movement of the one component relative to the bag for resisting separation forces being applied to the fastener in a shear mode rather than a peel mode.
Regarding claim 2, operatively connecting the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit and discussed above, meets the structure implied by the functional recitation “the bag is adapted such that, when the bag is occluded by the closure, application of force to the interiors of the walls, at said position between the fastener and the bottom and adjacent the fastener, requires portions of the wall to be doubled up.”
Regarding claim 3, Ausnit et al. discloses using polyethylene (column 3, lines 5-17), polypropylene or multi-ply (column 7, lines 1-14) for the walls of the Ausnit et al. bag, which meets the recitation “wherein the walls are constructed of material that is relatively stretch-resistant” and the modified Ausnit et al. bag, as discussed above, formed from the aforementioned materials meets the structure implied by the functional recitation “the bag is constructed such that said portions of the wall cannot be doubled up as aforesaid without substantial stretching of the bag.”
Regarding claim 4, Ausnit et al. discloses for each wall of the bag, a strip (margins 74a, 74b and bases of zipper profiles 75, 77), the strip extending between the side edges of the bag and having a pair of edges, each edge extending between the side edges of the bag and being secured to the wall.
Regarding claim 5, Ausnit et al. discloses each component (75, 77) is secured to the wall for which it is provided by attachment to the strip provided for each wall.
Regarding claim 15, operatively connecting the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit and discussed above, meets the recitation “the component is disposed in offset relation between the edges of the strip such that it is further from the edge of the strip that is nearest to the bottom of the bag.”
Regarding claim 16, Ausnit et al. discloses the strip, but for the edges thereof, is distinct and separable from the side of the bag to which it is attached (Fig. 9).
Regarding claim 17, operatively connecting the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit and discussed above, meets the recitation “the other of the components arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge is the one of the components one of the components operatively connected to the bag by a flexible flange.”
Regarding claim 8, Ausnit et al. discloses the claimed invention, especially one component (75) arranged such that hooks lie between a barrier and an upper edge and the other component (77) being restrained against hinged movement (Fig. 9).  However, Ausnit et al. does not disclose the one component (75) being operatively connected to the bag by a flexible flange such that a majority of the components are positioned between the flange and the upper edge.  Ausnit teaches that it is known in the art to operatively connect one component (18) arranged such that hooks lie between a barrier and an upper edge with a flange (24) to an analogous bag such that a majority of the components are positioned between the flange and an upper edge of the analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operatively connect the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit, in order to allow for hinged movement of the one component relative to the bag for resisting separation forces being applied to the fastener in a shear mode rather than a peel mode.
Regarding claim 19, Ausnit et al. discloses for each wall of the bag, a strip (margins 74a, 74b and bases of zipper profiles 75, 77), the strip extending between the side edges of the bag and having a pair of edges, each edge extending between the side edges of the bag and being secured to the wall.
Regarding claim 20, Ausnit et al. discloses each component (75, 77) is secured to the wall for which it is provided by attachment to the strip provided for each wall.
Regarding claim 21, operatively connecting the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit and discussed above, meets the recitation “the component is disposed in offset relation between the edges of the strip such that it is further from the edge of the strip that is nearest to the bottom of the bag.”
Regarding claim 22, Ausnit et al. discloses the strip, but for the edges thereof, is distinct and separable from the side of the bag to which it is attached (Fig. 9).
Regarding claim 23, operatively connecting the one component (75) arranged such that hooks lie between a barrier and an upper edge with a flange to the Ausnit et al. bag such that a majority of the components are positioned between the flange and an upper edge of the Ausnit et al. bag, as in Ausnit and discussed above, meets the recitation “the other of the components arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge is the one of the components one of the components operatively connected to the bag by a flexible flange.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,812,074 to Ausnit et al. and U.S. Patent No. 4,878,763 to Ausnit as applied to claim 8 above, and further in view of U.S. Patent No. Lauzon et al.
Regarding claim 9, Ausnit et al. and Ausnit disclose the claimed invention, as discussed above.  Ausnit et al. especially discloses a bottom defining an aperture and which is adapted to be sealed to form a bag from the preform (Fig. 5).  However, Ausnit et al. does not disclose the bottom being wicketed.  Lauzon et al. teaches that it is known in the art to provide a wicket (flap 16 with holes 17) at an aperture in an analogous bag (Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a wicket at the aperture of Ausnit et al., as in Lauzon et al., in order to permit the bag to be held for filling.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for indicating allowable subject matter in claims 14 and 18 is the inclusion of the limitation a flap on each side of the bag, wherein the flap has side edges sealed to side edges of the bag, the flap being sized and dimensioned to lie flush against the side of the bag except when stretched or drawn apart therefrom, the flap being disposed intermediate the recloseable fastener and the bottom, wherein the fastener is adapted such that the amount of force necessary to separate the components and applied to folded interior portions of the walls at a position adjacent the fastener is substantially less than the amount of force necessary to separate the components when such force is applied to free edges of the flaps.  This limitation is not fairly disclosed or suggested by the prior art of record when clamed in combination with the limitation that one of the components is arranged such that the barrier lies between the hooks and the upper edge and such that the hooks open towards the upper edge; the other of the components being arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge; the hooks and barriers being shaped and dimensioned such that, when the components are mated, to occlude the bag: the spaces between the hooks and the barrier of the one component are substantially occupied by the hooks of the other component; and the spaces between the hooks and the barrier of the other component and substantially occupied by the hooks of the one component; one of the components being operatively connected to the bag by a flexible flange to allow for hinged movement of the one of the components relative to the bag, the other of the components being restrained against hinged movement; and the components being shaped and dimensioned such that, when the components are mated, to occlude the bag, a majority of the components are positioned between the flange and the upper edge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734